Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan W. Smith (62,257) on 03/09/2021.
The application has been amended as follows: 
Claim 9 (Currently Amended):
A production management device configured to manage production of a board product using a component mounting machine, the component mounting machine performing a mounting process for mounting an electronic component to a circuit board in a production of the board product, the circuit board being a multiple pattern board composed of multiple unit boards to be divided into individual board products after the mounting process is performed for each of the multiple unit boards, and at least a portion of the multiple unit boards having the same board type, the component mounting machine including an identification device configured to acquire identification information including the board type for each of the multiple unit boards of the circuit board; and a control device configured to handle a family production for producing multiple types of board products by performing one of multiple types of mounting including a processor, comprising: 
a data management section including multiple pieces of correspondence data in which component types are linked to each product type of the board product with the reference code, and proportional data indicating a proportion of target production numbers set in advance for each product type, the data management section configured to acquire management data indicating a production state during execution of the family production, the production state including component remaining number information indicating the number of remaining electronic components to be supplied in the component mounting machine for each component type, and 
edit the proportional data during execution of the family production when the target production numbers are changed during execution of the family production, and
a process setting section configured to select a product type for each of the multiple unit boards based on the identification information, when the circuit board is carried into the component mounting machine in the family production, set the type of mounting process to be executed for each of the multiple unit boards by selecting the correspondence data corresponding to the selected product type, calculate the number of products that can be produced for each product type based on the component remaining number information, and select the product type for the circuit board based 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 9-12, 14 and 15 the generic placeholders, “a data management section” and “process setting section”. It is noted the term “processor” added via examiner’s amendment after the phrase “the production management device” in the preamble of claim 9 provides sufficient structure for the generic placeholders mentioned in the claims 9-12, 14 and 15.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Kurashina257 (JP2012227257A) teaches a board management system to mount electronic components to make multiple boards at the same time using multiple mounting machines. Based on family of board type, the system determines the components to be mounted using components identification numbers and the mounting coordinates and mount the components based on determined sequence of mounting from BOM and CAD layout for each board type. However Kurashine257 does not teach making boards consisting of multiple boards mounted on one board, editing proportional data during execution of the family production and determine which type of board to make based on remaining number of components.
Kurashina702 (JP2013004702A) teaches a mounting system where multiple boars are mounted to make a board.
Kawabata et al. (US 20090031559 A1) teaches electronic mounting system where based on remaining number of components the production number of boards are determined and real production number is adjusted accordingly. However Kawabata et al. does not teach the system makes multiple boards of same type not different types
Barrett et al. (US 20140108293 A1) teaches system for managing product portfolio for a customer where when the target number for a product is changed, change the ratio of the products (proportion) in the customer portfolio. 
Neither in combination nor individually Kurashina257, Kurashina702, Kawabata et al. and Barrett et al. teach a production management device configured to manage
production of a board product using a component mounting machine, the component mounting machine performing a mounting process for mounting an electronic component to a circuit board in a production of the board product, the circuit board being a multiple pattern board composed of multiple unit boards to be divided into individual board products after the mounting process is performed for each of the multiple unit boards, and at least a portion of the multiple unit boards having the same board type, the component mounting machine including an identification device configured to acquire identification information including the board type for each of the multiple unit boards of the circuit board; and a control device configured to handle a family production for producing multiple types of board products by performing one of multiple types of mounting processes for each of the multiple unit boards, each of the multiple mounting processes being executed based on a common control program, the control program linking a reference code for referring to the component type of the electronic component to be mounted onto mounting coordinates indicating the position at which the electronic component is to be mounted on the circuit board, the production management device including a processor, comprising: a data management section including multiple pieces of correspondence data in which component types are linked to each product type of the board product with the reference code, and proportional data 
target production numbers are changed during execution of the family production, and
a process setting section configured to select a product type for each of the multiple unit boards based on the identification information, when the circuit board is carried into the component mounting machine in the family production, set the type of mounting process to be executed for each of the multiple unit boards by selecting the correspondence data corresponding to the selected product type, calculate the number of products that can be produced for each product type based on the component remaining number information, and select the product type for the circuit board based on the number of products that can be produced and on the proportional data when producing multiple types of board products from multiple unit boards in the family production.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365.  The examiner can normally be reached on M and Th 7:30am - 3:00pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair  my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115